 

EXHIBIT 10.2

 

SECOND AMENDMENT TO AMENDED AND RESTATED

THE CHEESECAKE FACTORY INCORPORATED EXECUTIVE SAVINGS PLAN

 

This Second Amendment to the amended and restated The Cheesecake Factory
Incorporated Executive Savings Plan (the “Second Amendment”) is effective
April 1, 2010.

 

A.    RECITALS

 

1.     The Cheesecake Factory Incorporated, a Delaware corporation (“Company”)
established an unfunded deferred compensation plan, entitled “The Cheesecake
Factory Executive Savings Plan”, effective October 1, 1999 (the “1999 Plan”), to
provide supplemental retirement income benefits for a select group of management
who are considered highly compensated employees, through deferrals of salary and
bonuses, and through discretionary Company contributions. The 1999 Plan was
amended by a First Amendment, effective December 1, 2000; a Second Amendment,
effective October 1, 2001; a Third Amendment, effective January 1, 2003; a
Fourth Amendment, effective October 1, 2004; and a Fifth Amendment, effective
January 1, 2005.

 

2.     On July 23, 2008, the Company amended and restated the 1999 Plan so that
the provisions of Exhibit A to the Plan would apply only to any elective
deferrals and Company Contribution Amounts contributed or vested on or before
December 31, 2004 (“Plan A”) and that the provisions of Exhibit B to the Plan
would apply only to any elective deferrals and Company Contribution Amounts
contributed or vested on or after January 1, 2005 (“Plan B”). The amended and
restated 1999 Plan, collectively with  Plan A and Plan B, is hereafter referred
to as the “Restated Plan.”

 

3.     On January 1, 2009, the Company amended the Restated Plan by the First
Amendment to Amended and Restated The Cheesecake Factory Incorporated Executive
Saving Plan to provide the following with respect to Plan B only:
(i) clarification that the vested portion of Company Contributions may be
included with Scheduled Distributions and Unforeseeable Emergency Withdrawals;
(ii) an Investment Alternative designation filed by a Participant will become
effective according to rules adopted by the Committee; and, (iii) a Participant
may not elect to receive a Scheduled Distribution earlier than the second Plan
Year after the Plan Year to which such an election applies.

 

4.     The Company now desires to further amend the Restated Plan as follows:
(i) so that requested changes made to Investment Alternatives under Plan A and
Plan B will become effective as soon as administratively feasible following such
request; and (ii) to clarify that an Unforeseeable Emergency under Plan B shall
mean an unforeseeable emergency within the meaning of Treasury Regulation §
1.409A-3(i)(3).

 

5.     Unless if otherwise defined in this Second Amendment, all capitalized
terms shall have the meaning given such term in the Restated Plan.

 

6.     The Restated Plan as amended by this Second Amendment is hereafter
referred to as the “Plan.”

 

B.    AMENDMENT

 

I.                                         Plan A is hereby amended as follows:

 

1. The second paragraph of Section 3.3(a) is deleted in its entirety and is
replaced with the following:

 

“In making the designation pursuant to this Section 3.3, the Participant may
specify that all or any multiple of the aggregate of amounts deferred and
Company Contribution Amounts (in a whole-number percentage of at least 1%) be
deemed to be invested in an Investment Alternative. A Participant may change the
designation made under this Section 3.3 by filing an election, in the manner
approved by the Committee. Such change will be effective as soon as
administratively feasible following the day of such request.  Any change of
designation shall specify that all or any multiple of the aggregate amounts
covered by the designation being changed (in a whole-number percentage if at
least one percent (1%)) are deemed to be invested in another Investment
Alternative. If a Participant fails to elect an Investment Alternative under
this Section 3.3, he or she shall be deemed to have elected an Investment
Alternative designated by the Committee on the Investment Alternative
designation form

 


 

provided to the Participant. The Committee may adopt such further
rules applicable to a Participant’s designation or change of designation of
Investment Alternatives.”

 

II.                                     Plan B is hereby amended as follows:

 

1.               Section 1.2(qq) is deleted in its entirety and is replaced with
the following new Section 1.2(qq):

 

“(qq) Unforeseeable Emergency shall mean an “unforeseeable emergency” within the
meaning of Treasury Regulation § 1.409A-3(i)(3).”

 

2.               Section 3.3(b) is deleted in its entirety and is replaced with
the following new Section 3.3(b):

 

“In making the designation pursuant to Section 3.3(a), the Participant may
specify that all or any multiple of the aggregate of Salary, Bonus and/or
Director’s Fees deferred and Company Contribution, if any, (in a whole-number
percentage of at least 1%) be deemed to be invested in an Investment
Alternative.  A Participant may change the Investment Alternatives designation
made under this Section 3.3 by requesting a change with the Plan Administrator,
in the manner approved by the Plan Administrator. Such change will be effective
as soon as administratively feasible following the day of such request. Any
change of Investment Alternatives designation shall specify that all or any
multiple of the aggregate amounts covered by the designation being changed (in a
whole-number percentage of at least one percent (1%)) are deemed to be invested
in another Investment Alternative.  To the extent a Participant fails to elect
an Investment Alternative under this Section 3.3, he or she shall be deemed to
have elected an Investment Alternative previously designated by the Committee as
the default Investment Alternative for all Participants who fail to elect an
Investment Alternative.  The Committee may adopt further rules applicable to a
Participant’s designation or change of designation of Investment Alternatives.

 

Except as herein modified, all other terms and conditions of the Plan shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of the date indicated below.

 

 

 

The Cheesecake Factory Incorporated

 

 

 

 

By:

/s/ DAVID OVERTON

 

 

David Overton

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

Date:

 

 